Case 5:18-cv-05086-PKH-MEF Document 29 _ Filed 10/23/18 Page 1 of 3 PagelD #: 135

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
ADAM B. FLORES PLAINTIFF
VS. NO. 18-5086
LT. HOLT DEFENDANT

AFFIDAVIT OF ATTEMPTED SERVICE
STATE OF ARKANSAS _ )
COUNTY OF PULASKI *

Comes now the Affiant, the undersigned attorney, and states, upon oath, the following:

1. The undersigned, on behalf of the Defendant, mailed correspondence to the Plaintiff
on August 6, 2018, forwarding a copy of the Answer as well as Interrogatories and Requests for
Production.

2. The Plaintiff's copy of the August 6, 2018, letter with enclosures was returned to the
office of the attorney for the Defendant on August 14, 2018, marked “Return to Sender” and “No
Longer Here.” (See attached Exhibit No. 1.)

3. The office of the attorney for the Defendant verified that they had sent Plaintiff's mail
to his last-known address by verifying Plaintiff's current address with PACER.

4. The office of the attorney for the Defendant also searched the ADC website to verify
Plaintiff is currently not incarcerated in the ADC by using the search feature on the ADC’s website:
https://apps.ark.org/inmate_info/search.php.

5. The Defendant, by her attorneys, is unable to affect service of the aforesaid letter

requesting responses to discovery.

FURTHER, AFFIANT SAYETH NAUGHT.
Case 5:18-cv-05086-PKH-MEF Document 29 Filed 10/23/18 Page 2 of 3 PagelD #: 136

f

JaNah Arnold(Davis, 497043

 
  

On thisAO day of October, 2018, before me, the undersigned Notary Public, personally
appeared JaNan Arnold Davis, known to me to be the person whose name is subscribed to the within

instrument, and acknowledged that he executed the same for the purposes therein contained.

IN WITNESS WHEREOF I hereunto set my hand and official seal.

BP. Toda Tager.atd.
Notary Public

My commission expires:

O2-/7-2024

(SEAL)

 

E. Fonda Fitzgerald
Notary Public - Arkansas
Pulaski County
My Commission Expires 02/17/2021
COMM #12380593
Case 5:18-cv-05086-PKH-MEF Document 29 _ Filed 10/23/18 Page 3 of 3 PagelD #: 137

CERTIFICATE OF SERVICE

I hereby certify that on this 23" day of October, 2018, I presented the foregoing to the
Clerk of the Court for filing and uploading to the CM/ECF system, and I am mailing the
document by United States Postal Service to the following non CM/ECF participants:

Mr. Adam Brooks Flores, Pro Se
c/o Benton County jail

1300 SW 14" Street

Bentonville, AR 72712

I hereby certify that on this 23" day of October, 2018, 1 presented the foregoing to the
Clerk of the Court for filing and uploading to the CM/ECF system, which shall send notice to the
following CM/ECF participants:

Mr. Benjamin Jackson
425 W. Capitol Avenue, Suite 1800
Little Rock, AR 72201

bjackson@mwlaw.com

Ms. Grace K. Johnson

Bassett Law Firm

P.O. Box 3618

Fayetteville, AR 72702
Gjohnson@bassettlawfirm.com

/s/ JaNan Arnold Davis
JaNan Arnold Davis

6653.5944
